Chase, Ch. J.
delivered the opinion of the court The court concur in the opinion given by the court below in iiic first bill of exceptions.
•The bill,of salé has all thelsoleinnities prescribed and required by'the act of assembly cf 1729, ch. 8, to give it validity and operation in the case in which goods and chattels are intended to be transferred, and the possession is retained by the grantor. The copy offered is legal and competent evidence of the bill cf sale, the kws of this state having been adopted in that part of the district of Columbia ceded by this state, and comprehended within the county of Washington.
The court concur in the opinions expressed by the court below in the second aiid third bills of exceptions; there being no facts stated to impeach the validity of the bill of sale, or contaminate the transaction with fraud. The circumstances that the grantor was indebted to Francis Deakins at the time of the obtaining the bill of sale, and the retention of the possession by the grantor, of the negroes for which the action was instituted,- cannot taint the transaction with fraud of collusion to defeat a creditor of hÍ3 just claim by covering the property by the bill of sale. It is the right of a debtor to give preference to one of his creditors by a fair and honest transfer of goods and chattels, adequate to the payment of his debí; and there are no facts stated to prove that the property transferred was more than sufficient to ¡ray the debt intended to be secured, nor is there proof of any collusion between the grantor and grantee to cover the property remaining, from the claims of the other creditors of the grantor, after the debt of Jones was satisfied. The retaining the possession by the grantor is sanctioned by the act of assembly, and the bill of sale cannot be invalidated or impeached by it.
JUDGMENT AFFIBMEDi